Order entered September 1, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00665-CV

                    CITY OF DALLAS, ET AL., Appellants

                                          V.

         GADBERRY CONSTRUCTION COMPANY, INC., Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-22-04882

                                      ORDER

      Before the Court is appellants’ August 26, 2022 second opposed motion for

extension of time to file their brief. We GRANT the motion and ORDER the

brief received August 31, 2022 filed as of the date of this order.

                                               /s/   KEN MOLBERG
                                                     JUSTICE